Citation Nr: 0433112	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  97-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pain, to include fibromyalgia.

2.  Entitlement to service connection for fatigue, to include 
chronic fatigue syndrome.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a thyroid 
condition, to include a heart condition and vision loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from September 1981 to October 1991.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the benefits sought on appeal.  During the pendency of 
this appeal, the veteran's claims folder was transferred to 
the RO in Waco, Texas.  In April 1997, the veteran requested 
a hearing before a Veterans Law Judge in Washington, DC.  He 
canceled the hearing request by July 2003 correspondence to 
the Board.  This case was previously before the Board in 
September 2003, when the Board remanded the case for 
additional due process development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

As a preliminary matter, the Board notes that the veteran 
received what appears to be an adequate notice of VA's "duty 
to assist."  A supplemental statement of the case (SSOC) 
issued in November 2002, and April 2003 correspondence from 
the RO provided him specific details regarding the matters at 
hand, and informed him of the Veterans Claims Assistance Act 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C.A. § 7104(a).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (2003).  

In September 2004, the veteran submitted to the RO relevant 
private medical records dated from April 1992 to August 2004.  
In October 2004 the RO forwarded said medical records 
directly to the Board.  The record indicates that the RO has 
not reviewed this evidence, and there is no indication that 
the veteran waived AOJ initial consideration of the evidence 
obtained.  Under DAV, supra, the Board has no recourse but to 
remand the entire case for AOJ initial consideration of the 
additional evidence.  

Accordingly, this case is REMANDED to the RO for the 
following:


The RO should readjudicate the claims in 
light of all evidence added to the record 
since their last previous review.  If any 
claim remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




